Citation Nr: 0119954	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether the veteran is competent for VA benefits purposes.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 
1999, which denied the veteran's claim for restoration of 
competency for VA benefits purposes.  


REMAND

The veteran has a total compensation rating for service-
connected schizophrenia, is rated incompetent for VA benefits 
purposes, and claims competency status should be restored.

In a letter dated in November 2000, the veteran was informed 
that his appeal was being certified to the Board.  He was 
also informed that he had a period of 90 days from the date 
of the letter, or until the date of the Board decision, 
whichever comes first, to submit additional evidence for 
consideration in his appeal.  See 38 C.F.R. § 20.1304(a) 
(2000).  In July 2001, an additional relevant medical record 
was received at the Board, accompanied by a statement from 
the veteran requesting that it be used to decide his claim.  
Additional evidence may be accepted if the appellant 
demonstrates on motion that there was good cause for the 
delay.  38 C.F.R. § 20.1304(b).  Although this was beyond the 
90-day limit, additional evidence may be accepted if the 
appellant demonstrates on motion that there was good cause 
for the delay.  38 C.F.R. § 20.1304(b).  Examples of good 
cause include "the discovery of evidence that was not 
available prior to the expiration of the period."  Id.  
Since the additional evidence consists of an evaluation 
conducted after the expiration of the 90-day period, which 
was obviously not available prior to that date, good cause is 
shown.  Moreover, the reason is evident on the face of the 
document, and the evidence included the name and file number 
of the veteran; therefore, the Board considers the veteran to 
have substantially complied with the requirement of a motion 
for consideration of the evidence.  See 38 C.F.R. § 
20.1304(b).

Evidence submitted under these circumstances must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant or 
representative.  38 C.F.R. § 20.1304(c).  Accordingly, the 
appeal must be returned to the RO for consideration of this 
additional evidence.

In July 2001, the veteran submitted a form designating The 
American Legion as his representative.  However, that 
organization, in correspondence dated in May 2001, pointed 
out that the veteran's former wife, an apportionee, had 
designated The American Legion as her representative.  The 
American Legion's rules prevented its acting as 
representative of the veteran in such circumstances.  
Accordingly, the veteran must be informed that The American 
Legion cannot act as his representative, and provided an 
opportunity to select another representative.  

In addition, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, as 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  The VCAA is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Id.  After a review of the 
file, the Board finds that further development of the 
evidence is required to comply with the VCAA.

The veteran claims that he is competent to manage his own 
financial affairs.  A mentally incompetent person is defined 
as one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a).  There is a presumption of competence, 
however, and where reasonable doubt concerning the veteran's 
mental capacity to contract or to manage his own affairs 
exists, such doubt must be resolved in favor of competency.  
38 C.F.R. §§ 3.102, 3.353(d).  

In June 1996, the veteran was found incompetent by the VA to 
manage his financial affairs, based on a lengthy 
recommendation prepared by his VA treatment team in March 
1996, which described his pattern of impulsive, poorly 
conceived decisions, including impulsive spending of large 
sums of money, failure to fulfill obligations, and poor 
history of compliance with treatment.  

Subsequently, in July 1996, he moved from New York to 
Florida, where he was hospitalized that month in a VA 
hospital.  Following his discharge in September or October 
1996, he was again hospitalized in October 1996 because of 
threats he had made to people.  He had been noncompliant with 
medication.  Apparently, the veteran was not discharged from 
this hospitalization by his attending physician, and the 
discharge summary, prepared by another doctor, noted that the 
veteran was considered competent for VA purposes at 
discharge.  However, the attending psychiatrist during that 
hospitalization wrote a letter dated that same date, which 
advised that it had become apparent that the veteran was 
unable to handle his finances because his judgment was 
impaired, and that he believed that the veteran was not 
competent to handle his finances.  He also recommended a 
field examination, and the file contains several reports 
concerning a field examination pending during February and 
March 1997; however, the field examination report, if 
completed, is not of record.  

In connection with his claim to have his competency restored, 
filed in August 1999, a VA examination was conducted in 
October 1999, which resulted in the conclusion that the 
veteran needed a guardian, the examiner observing that the 
veteran exhibited disorganized thought processes and was 
grossly psychotic.  The examiner noted that the veteran came 
to the VA on a daily basis, and that he had been hospitalized 
on at least six occasions in the VA system.  Record of this 
treatment have not been associated with the claims filed.  

According to a report of contact dated in April 2000, the 
veteran had telephoned, stating that he did not want to be 
deemed competent, and that he wanted to keep his guardian.  
However, in July 2001, he submitted additional evidence, and 
requested that it be used to decide his claim.  The 
additional evidence consisted of a letter from a private 
physician, E. J. Duboy, M.D., who stated that he had seen the 
veteran on two occasions for a psychiatric assessment, and 
noted that the veteran showed no obvious reasons preventing 
him from becoming his own payee.  He recommended that the 
veteran be released from guardianship and be allowed to 
become his own payee.  However, the records of the findings 
and history upon which this conclusion was based are not of 
record.  

Compliance with the statutory duty to assist requires that 
all potentially relevant records be obtained.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Given the factors noted 
above, additional development of the evidence is necessary in 
this case before a decision on the merits of the veteran's 
claim can be made.  Specifically, all of the veteran's recent 
VA treatment records must be obtained, as well as the records 
of Dr. Duboy's psychiatric assessment conducted in June and 
July 2001.  

In addition, unless the medical evidence is clear, convincing 
and leaves no doubt as to the person's incompetency, the 
rating agency will not made a determination of incompetency 
without a definite expression regarding the question by the 
responsible medical authorities.  38 C.F.R. § 3.353(c).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.  Therefore, the veteran should be afforded 
an additional competency evaluation, based on the entire 
record, to include all evidence compiled in connection with 
the remand.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran and 
his guardian with the appropriate form and 
instructions necessary to designate a 
power of attorney in connection with his 
VA claim.  It should be explained that due 
to a conflict of interest, The American 
Legion cannot act as the veteran's 
representative.

2.  The RO should obtain all records of 
the veteran's VA outpatient and inpatient 
psychiatric treatment from January 1997 to 
the present, to include the report of a 
field examination, scheduled sometime 
during February or March 1997.

3.  The RO should request that Dr. Duboy 
provide copies of all clinical records 
from his evaluation of the veteran in June 
and July, 2001, to include patient history 
and specific findings.

4.  The RO should clarify whether the 
veteran has been found to be incompetent 
by a civil court; if he has, related 
documentation should be obtained. 

5.  Thereafter, the veteran should be 
provided an examination by a psychiatrist 
to determine competency for VA benefits 
purposes.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests or studies should be 
accomplished.  Based on the examination 
findings and the evidence of record, the 
doctor should provide a medical opinion, 
with full rationale, as to whether the 
veteran has the mental capacity to 
contract or to manage his own affairs, 
including disbursement of funds without 
limitation.  

6.  After ensuring that any other notice 
and development action required by the 
VCAA has been accomplished, the RO should 
review the claim for restoration of 
competency.  If the claim is denied, the 
veteran, his guardian, and representative, 
if any, should be provided a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




